Citation Nr: 0322438	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  00-00 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  The Board undertook additional 
development in September 2002 that has been completed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The record contains no medical evidence that relates the 
veteran's current psychiatric disorder to his period of 
active service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service or within one year of active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.303, 
3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claim by 
means of the July 1998 rating decision, the December 1999 
Statement of the Case, and the April 2000, September 2000, 
and March 2001 Supplemental Statements of the Case.

In the rating decision, Statement of the Case, and 
Supplemental Statements of the Case, the veteran was informed 
of the basis for the denial of his claim, of the type of 
evidence that he needed to submit to substantiate his claim, 
and of all regulations pertinent to his claim.  In addition, 
the RO specifically advised the veteran of the provisions of 
the VCAA in a January 2001 letter.  The veteran was informed 
of the evidence and information for which he was responsible, 
and of the evidence that would be obtained by VA.  The 
veteran was also advised of the requirements of the VCAA in 
the March 2001 Supplemental Statement of the Case.  
Therefore, the Board finds that these various documents and 
letters provided to the veteran satisfy the notice 
requirements of 38 U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO 
considered the veteran's service medical records, VA clinical 
records, and private medical records.  The RO also considered 
lay statements and records provided by the Social Security 
Administration.  The Board undertook additional development 
of this case and a relevant VA medical examination and 
opinion were obtained.  Finally, the veteran appeared at 
personal hearings before the RO and the Board and offered 
testimony in support of his claim.  Accordingly, the Board 
finds that no further action is necessary to comply with the 
duty to assist provisions of the VCAA.

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§ 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2002).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2002).  In addition, if certain diseases, such as psychoses, 
become manifest to a compensable degree within one year after 
the veteran's military service ended, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 C.F.R. §§ 3.307, 3.309 (2002).

The veteran contends that his paranoid schizophrenia began 
in, or was due to, his period of active service.  The veteran 
submitted a statement in June 1998 in which he described the 
stress of his job as a unit supply clerk in the military and 
expressed his belief that his psychiatric problems began at 
that time.  The veteran's mother wrote that he had been 
involved in music, church, sports, and school prior to 
military service. 

The service medical records show that the veteran presented 
in May 1991 with complaints of a nervous stomach and 
decreased eating and sleeping due to job stress.  He appeared 
nervous and on the edge of a possible emotional breakdown.  
He was assessed with situational anxiety.  The remainder of 
the service medical records contains no relevant complaints, 
findings, or diagnoses and do not include a separation 
examination, apparently at the request of the veteran.

VA clinical records from December 1997 through December 1998 
show that the veteran was followed for alcohol dependence.  
The veteran was hospitalized on several occasions due to 
exacerbation of symptoms, including in December 1997, 
February 1998, April 1998, and December 1998.  On these 
occasions, the veteran was diagnosed with alcohol and 
marijuana abuse, as well as paranoid schizophrenia.  The 
veteran reported a history of alcohol abuse since he was a 
young teenager.  

A December 1997 note from the veteran's former employer 
stated that he had been seen in the mental health clinic that 
day.  A May 1998 Medical Review Board report of the Army 
National Guard shows that the veteran was separated due to 
anxiety and stress-related seizures.  In a June 1998 letter, 
the veteran's VA physician wrote that he was disabled due to 
his psychiatric disorder.  The veteran was diagnosed with 
chronic paranoid schizophrenia, mixed personality disorder, 
and alcohol and substance abuse.  

A private psychiatric evaluation was performed in June 1998 
to determine the veteran's eligibility for Social Security 
Administration benefits.  At that time, the veteran reported 
a family history of drug use and violence.  He believed that 
his paranoid schizophrenia began in the Army.  He had last 
worked as a security guard in December 1997.  He denied 
having problems getting along with others until 1993.  At 
that time, the paranoid delusions began and he was diagnosed 
with schizophrenia.  He now received ongoing care at the VA.  
He continued to have significant paranoia and anxiety, as 
well as continued use of alcohol and marijuana.  He had a 
history of arrests related to drinking and violence.  The 
veteran was diagnosed with chronic paranoid schizophrenia, 
generalized anxiety, and alcohol and cannabis abuse.

An August 1998 Social Security Administration psychological 
report stated that the veteran's personality disorder, 
substance dependence, and possible psychotic disorder 
combined to substantially limit his ability to work.  The 
Social Security Administration determined the veteran to be 
disabled as of December 1997 due to paranoid schizophrenia 
and personality disorder.

VA treatment records from April 1999 through January 2000 
show that the veteran continued to receive treatment largely 
for alcohol abuse.  In April 1999, the veteran requested 
detoxification and, in August 1999, the veteran presented 
with an exacerbation of psychotic symptoms due to 
noncompliance with medication and increased substance abuse.  
The veteran attended day hospital in August and September 
1999 but continued to use alcohol and to be noncompliant with 
medication.  

At his personal hearing before the RO in October 1999, the 
veteran testified that his current psychiatric disorder began 
in May 1991 when he was under job stress in the military.  He 
also received treatment for alcoholism in service.  He 
continued to drink after service and did not seek psychiatric 
treatment.  He believed that he had undergone some alcohol 
treatment and detoxification shortly after his discharge from 
service.  He was initially diagnosed with schizophrenia in 
June 1998.  He currently received treatment and medication at 
the VA for a dual diagnosis of alcoholism and schizophrenia.  
He had last worked in December 1997 and currently received 
Social Security Administration disability benefits.  

VA clinical records from March 2000 through June 2002 show 
that the veteran continued to receive extensive inpatient and 
outpatient treatment for alcohol dependence.  A November 2000 
letter from a VA therapist stated that the veteran had a dual 
diagnosis of paranoid schizophrenia and polysubstance abuse.  
He received ongoing care for relapse prevention and 
medication compliance.  

At a February 2000 VA examination, the examiner reviewed the 
veteran's medical records.  The veteran gave a history of 
alcohol and marijuana abuse that predated active service.  As 
a result, he had problems with violence and maintaining a 
job, and was hospitalized frequently.  He presently continued 
to use alcohol and marijuana.  His psychotic symptoms had 
improved with medication.  The examiner diagnosed the veteran 
with alcohol and marijuana dependence, paranoid 
schizophrenia, and personality disorder.  The examiner stated 
that the most appropriate diagnosis was a dual diagnosis of 
schizophrenia and substance abuse.  An August 2000 
consultation performed at Huron Hospital shows that the 
veteran was admitted for acute exacerbation of schizophrenia, 
including auditory hallucinations.  

At his personal hearing before the undersigned Veterans Law 
Judge in April 2002, the veteran testified that he served as 
a unit supply specialist in service and that he developed 
symptoms of paranoia in May 1991 due to job stress.  He also 
was suffering from alcoholism at that time.  He continued to 
have nervousness and stress in service but received no 
further psychiatric treatment.  He first received psychiatric 
treatment in 1998, but claimed that his symptoms had 
continued and worsened from 1993 to 1998.  In the interim, he 
continued to use alcohol, had sporadic employment, and spent 
time in prison.  He was fired from his jobs due to 
alcoholism.  He had a nervous breakdown at the end of 1997 
and stopped working and began treatment at the VA.  

At a May 2003 VA examination, the examiner extensively 
reviewed the claims file and interviewed the veteran.  The 
veteran reported a troubled childhood and the use of alcohol 
at the age of 13.  He was frequently threatened with 
disciplinary actions in service due to his drinking.  He 
began to feel paranoid in that he was worried about the 
disciplinary actions and the job stress.  He reported 
essentially no psychotic symptoms while in service.  He had 
paranoid thoughts in 1991 but these were associated with 
drinking large amounts of alcohol.  Between 1991 and 1997, 
the veteran had periodic auditory hallucinations and paranoid 
thinking that were associated with drinking and external 
stressors.  The symptoms would quickly resolve and he had no 
consistent psychotic symptoms.  He was first diagnosed with 
paranoid schizophrenia in 1998 by his VA psychiatrist.  

The examiner noted that the veteran's multiple VA 
hospitalizations had been secondary to or associated with 
alcohol abuse or medicine noncompliance.  When the veteran 
was diagnosed with paranoid schizophrenia in 1998, he was 
actively substance dependent.  The veteran essentially had no 
periods of sobriety between 1991 and May 2001, when he 
stopped drinking.  The veteran had had no hospitalizations 
since he became sober.  The veteran was currently maintained 
on a very low dose of psychotropic medication.  He also 
attended group therapy and alcoholics anonymous meetings.  

The veteran denied symptoms of depression and denied anxiety.  
He could not be specific about periodic auditory 
hallucinations and he reported vague feelings of paranoia 
when under stress.  He did have unprecipitated aggressive and 
violent thoughts and had a long history of assault and 
domestic violence.  He developed vague symptoms of auditory 
hallucinations and paranoia when angry, sleep or food 
deprived, or when under environmental stress.  These symptoms 
quickly subsided and had lessened since he had been sober.  
The mental status examination was essentially negative and 
the examiner rendered Axis I diagnoses of alcohol and 
marijuana dependence, and paranoid schizophrenia by history, 
and an Axis II diagnosis of personality disorder not 
otherwise specified; paranoid narcissistic, borderline, and 
antisocial traits.

The examiner observed that the service medical records 
contained no mention of psychotic symptoms.  Further, the 
veteran was not diagnosed with paranoid schizophrenia until 
many years after his discharge.  The examiner commented that 
the veteran's description of waxing and waning psychotic 
symptoms were not typical of paranoid schizophrenia.  Such a 
pattern was more typically associated with substance abuse or 
the dissociative psychotic symptoms of a personality 
disorder.  He noted that the veteran also had been 
consistently diagnosed with a personality disorder since 
1998.  The examiner believed that the veteran's psychotic 
symptoms were a reflection of substance abuse and personality 
disorder, rather than schizophrenia.  The examiner opined 
that it was not likely that the veteran had paranoid 
schizophrenia related to active service.

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against service connection 
for an acquired psychiatric disorder.  The service medical 
records reflect only an episode of situational anxiety and 
contain no findings indicative of a psychosis or other 
psychiatric disorder.  In addition, the record establishes 
that the veteran did not receive a diagnosis of or treatment 
for a psychiatric disorder until approximately 1998.  The 
record contains no medical evidence that relates this 
psychiatric disorder to the veteran's period of active 
service, and no evidence that the disorder manifested within 
one year of discharge from active service.  Rather, the VA 
examiner opined that the veteran's current paranoid 
schizophrenia is not related to active service.

The Board observes that the veteran's predominant diagnosis 
appears to be alcohol dependence, and that the VA examiner 
attributed the veteran's psychiatric symptoms to the alcohol 
dependence as well as a personality disorder.  However, 
regardless of whether the veteran's symptoms are attributable 
to alcoholism, schizophrenia, or a personality disorder, 
there is no basis for a grant of service connection.  Service 
connection is prohibited for a personality disorder or for 
alcohol dependence that is not secondary to a service-
connected disability.  Accordingly, the appeal is denied.




ORDER

Service connection for an acquired psychiatric disorder is 
denied.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.


 

